  Case 21-40363       Doc 21     Filed 07/12/21 Entered 07/12/21 10:46:58           Desc Main
                                  Document     Page 1 of 25



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

 IN RE:                                                     Case No.: 21-40363
            SHEILA M. SOUZA                                 Chapter 7

                     Debtor(s)

  MOTION FOR RELIEF FROM AUTOMATIC STAY AND RELIEF FROM CO-DEBTOR
                               STAY

TO THE HONORABLE CHRISTOPHER J. PANOS:

      LoanCare, LLC for Lakeview Loan Servicing, LLC as Attorney-in-Fact under limited

Power of Attorney together with its successors and assigns (“Movant”), hereby moves this Court

pursuant to 11 U.S.C. § 362(d), for relief from the automatic stay, and pursuant to 11 U.S.C. §

1301 for relief from the Co-Debtor stay, with respect to certain real property of SHEILA M.

SOUZA and Ismael Santana (“collectively referred to as “Debtors”). In support, Movant

respectfully represents as follows:

      1.       Movant is an entity with a mailing address of 3637 Sentara Way, Virginia Beach,

Virginia 23452.

      2.        SHEILA M. SOUZA (“Debtor”) and Ismael Santana (“Co-Debtor” collectively

referred to as the “Debtors”), are individuals each having a mailing address of 15089 Purple

Martin St, Winter Garden, FL 34787.

      3.       Ismael Santana is the obligor pursuant to that certain promissory note (the “Note”)

dated March 28, 2017, in the original principal amount of $277,078.00. A copy of the Note is

annexed as Exhibit A.

      4.       To secure the Note, Debtors executed in favor of, and delivered a mortgage to

Mortgage Electronic Registration Systems, Inc., As Mortgagee, As Nominee For United

Wholesale Mortgage (the “Mortgage”, together with the Note and any other loan documents
 Case 21-40363        Doc 21    Filed 07/12/21 Entered 07/12/21 10:46:58            Desc Main
                                 Document     Page 2 of 25



executed in connection therewith, the “Loan Documents”) dated March 28, 2017, and

encumbering the property located at 15089 Purple Martin St, Winter Garden, FL 34787 (the

“Property”). A copy of the Mortgage is annexed as Exhibit B.

      5.      There is no other collateral to secure the Note.

      6.      Movant is the current holder of the Loan Documents by virtue of the

assignment(s) of mortgage annexed as Exhibit C.

      7.      On May 5, 2021, Debtors filed a petition under Chapter 7 of the United States

Bankruptcy Code in the United States Bankruptcy Court for the District of Massachusetts.

      8.      The deadline for objecting to Debtors’ discharge is August 6, 2021.

      9.      As of May 1, 2021, the total amount due and owing pursuant to the Loan

Documents was $338,455.59 in principal, accrued interest, late charges, miscellaneous fees, and

attorneys’ fee and costs.

      10.     As of May 1, 2021, there is a contractual payment arrearage owing under the

Loan Documents in the amount of $71,516.52 which consists of 36 monthly payments. This

amount is exclusive of attorneys’ fees, costs, and expenses in connection with this Motion.

      11.     The regular monthly payment due at this time is approximately $1,986.57.

      12.     The total amount of encumbrances on the Property is approximately $338,455.59.

Debtors’ Schedules do not list any other liens against the Property.

      13.     Movant does not have knowledge of any Declaration of Homestead recorded by

Debtors on the Property at the present time.

      14.     The Debtors’ Schedule A lists a fair market value for the Property in the amount

of $369,990.00.

      15.     For purposes of this Motion only, Movant asserts that the liquidation value of the
  Case 21-40363       Doc 21     Filed 07/12/21 Entered 07/12/21 10:46:58             Desc Main
                                  Document     Page 3 of 25



Property is approximately $345,553.45, calculated at the Debtor’s value less a reasonable

realtor’s fee of 6%; Deed Tax Stamps in the amount of $1,687.15 and real estate closing costs

estimated to be $550.00.

      16.      Counsel for Movant certifies compliance with MLBR 9013-1(b).

      17.      Movant seeks relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1) for

cause on the basis that the Debtors are in default of the payment obligations resulting in an

arrearage owing under the Loan Documents.

      18.      Movant seeks relief from the Co-debtor stay pursuant to 11 U.S.C. §1301 (c)(3)

on the basis that if the Co-Debtor stay is not lifted, Movant will be irreparably harmed in that it

will not be able to exercise its right and remedies with respect to the Loan Documents and

specifically, foreclosure of the Mortgage.

      19.      Movant is also entitled to relief pursuant to 11 U.S.C. §1301 (c)(1) on the basis

that the Co-Debtor received consideration for the claim held by the Movant.

       WHEREFORE, Movant requests that the Court:

       (1) grant relief from the section 362 automatic stay, the 1301 Co-debtor and the stay

imposed by Bankruptcy Rule of Procedure 4001(a)(3) for the purpose of exercising its various

non-bankruptcy rights and remedies including, without limitation:

        a. taking possession of the Property, obtaining a deed-in-lieu of foreclosure and/or

            foreclosing the Mortgage, and

       b. taking such action as may be necessary to evict the Debtors or any occupant from the

Property.
Case 21-40363          Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58    Desc Main
                                 Document     Page 4 of 25


       (2) order such other and further relief as may be just and proper.

Dated: July 12, 2021


                                            /s/ Lawson Williams, III
                                            Lawson Williams, III
                                            (Bar No. 545367)
                                            Attorney for Creditor
                                            BROCK & SCOTT, PLLC
                                            1080 Main Street, Ste 200
                                            Pawtucket, RI 02860
                                            Telephone: 401-217-8774
                                            Facsimile: 401-217-8702
                                            E-Mail: newenglandBKR@brockandscott.com
  Case 21-40363         Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58             Desc Main
                                  Document     Page 5 of 25



                                  CERTIFICATE OF SERVICE


       The undersigned does hereby certify that the Motion for Relief from Automatic Stay and
the proposed Order were served upon the following parties by causing true and correct copies of
the same to be sent via electronic notice or via first class mail postage pre-paid, as indicated, on
July 12, 2021:

Via Electronic Notice:

   RICHARD KING
   Office of the U.S. Trustee
   446 Main Street
   14th Floor
   Worcester, MA 01608
   USTPRegion01.WO.ECF@USDOJ.GOV

   Janice Marsh
   210 Park Avenue
   No. 356
   Worcester, MA 01609
   Chapter 7 Trustee

   John T. Kozma, Esq.
   4 Alpine Street
   Arlington, MA 02474
   John.Kozma@gmail.com
   Counsel to the Debtor(s)

Via First Class Mail:

   SHEILA M. SOUZA
   50 WILLIAMS ST
   APT 1
   MARLBOROUGH, MA 01752-6052

   Ismael Santana
   15089 Purple Martin Street
   Winter Garden, FL 34787

   Orange County Tax Collector
   P.O. Box 545100
   Orlando, FL 32854

                                                             /s/Lawson Williams, III, Esq.
  Case 21-40363       Doc 21    Filed 07/12/21 Entered 07/12/21 10:46:58            Desc Main
                                 Document     Page 6 of 25




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

 IN RE:                                                 Case No.: 21-40363
      SHEILA M. SOUZA                                   Chapter 7

             Debtor(s)


                                            ORDER

       This matter having come before the Court on the Motion for Relief from Automatic Stay

and Relief from Co-Debtor Stay (the “Motion”) filed by LoanCare, LLC for Lakeview Loan

Servicing, LLC as Attorney-in-Fact together with its successors and assigns (“Movant”), and good

cause having been shown, and proper notice having been given, it is hereby

                          ORDERED, ADJUDGED AND DECREED

       (1)     that the Motion is granted; and

       (2)     that Movant is granted relief from the section 362 automatic stay, the 1301 co-

debtor stay, and the stay imposed by Bankruptcy Rule of Procedure 4001(a)(3) for the purpose of

exercising its rights under its agreements with the Debtor and under applicable law, including,

without limitation, foreclosing the Mortgage, as defined in the Motion, encumbering the property

located at 15089 Purple Martin St, Winter Garden, Florida 34787, and bringing such action,

including eviction proceedings, as may be appropriate, pursuant to state and federal law.


       So Ordered this _______________________________.



                                     United States Bankruptcy Judge
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                          Document     Page 7 of 25

EXHIBIT A
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                          Document     Page 8 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                          Document     Page 9 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 10 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 11 of 25
                            EXHIBIT B
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 12 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 13 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 14 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 15 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 16 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 17 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 18 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 19 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 20 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 21 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 22 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 23 of 25
Case 21-40363   Doc 21   Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                         Document      Page 24 of 25
Case 21-40363    Doc 21 Filed 07/12/21 Entered 07/12/21 10:46:58   Desc Main
                EXHIBIT C Document    Page 25 of 25
